AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Pagel of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed On or After November I, 1987)
                                     V.

               Luis Guadalupe Gallardo-Vazquez                                       Case Number: 3:19-mj-23819

                                                                                     Craig Jose
                                                                                     Defendant's At brney
                                                                                                                FILED
REGISTRATION NO. 89135298
                                                                                                                SEP 1 8 2019
THE DEFENDANT:
 lZl pleaded guilty to count(s) 1 of Complaint                                                        CLERK, U.S. DISTRICT cnURT
 •   was found guilty to count(-s)---~--------------l-.~'l"luyiruT"H:iiE'"Rii;N,-,Dci1s"T;;;R;;:IC;acT'-;D"'F'""cccAc':L!c.=F~O='_R~.~::-:IA-:-_t---
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                   Count Number{s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                         1

 •    The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                               \/
                               A::\ TIME SERVED                                • ________ days                                                            I
 lZl Assessment: $10 WAIVED          lZl Fine: WAIVED                                                                                                     I
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.                                                                      I,,
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Wednesday, September 18, 2019
                                                                                  Date ofimposition of Sentence


Received
               ---------
               DUSM
                                                                                 II&"~OCK
                                                                                  UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                             3:19-mj-23819
